DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.
With respect to claim 1, applicant argues cited references fail to teach limitations delivering an emergency notification within the stored content as it is delivered from the storage to the set top box or the second user device. The examiner respectfully disagrees.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Current application paragraph 0018 states, 
	
	“At 306, a request for playback of the stored content is received from one or more user devices and/or set top boxes. At 308, the stored content is delivered to one or more user devices and/or a set top box, such as the requesting user device and/or requesting set top box (and/or other user devices and/or set top boxes), such as in response to receiving the request for playback. At 310, one or more emergency notifications are delivered with (e.g., embedded or merged with) and/or separate from the stored content to the user device(s) and/or set top box(es).”

Wherein, the paragraph clearly states one or more emergency notifications are delivered with (e.g. emended or merged with) and/or separate from the stored content to the user device(s) and/or set top box(es). The examiner relied on Danovitz et al to meet limitations of delivering the stored content as it is delivered from the storage to the set top box or the second user device (Para. 0218). The reference is unclear with respect to an emergency notification. Furthermore, the examiner relied on Hamada et al to teach an emergency notification within stored content (Abstract, Para. 0132-133). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user to take precaution by alerting on display device in case of an emergency. 	
	The applicant stated “Hamada discloses an emergency alert system that allows an emergency alert to be superimposed over a broadcast wave, and also superimposed over VOD content delivered to a set-top box or other device by a content provider” (Page 5), which reads on claimed limitations of an emergency notification within stored content. Thus, combination meets claimed limitations. 
With respect to claims 15 and 17, applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP §2144.03.  A "seasonable challenge" is an explicit demand for evidence set forth by Applicant in the next response.  Accordingly, the claim limitations the Examiner considered as "well known" in the first Office action are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al (US PG Pub No. 2017/0006314), in view of Hamada et al (US PG Pub No. 2014/0143802).
Regarding claim 1, Danovitz et al teaches a method of managing user uploaded content (Abstract), comprising: 
receiving uploaded content from a first user device [118-1] (Figure 1; Para. 0128); 
storing the received content in storage associated with a network-based digital video recorder (nDVR) [102] (Figure 5; Para. 0128); 
receiving a request for playback of the stored content from a set top box or a second user device (Para. 0216); 
delivering the stored content to the set top box or the second user device in response to receiving the request for playback (Figure 9; Para. 218); and delivering the stored content as it is delivered from the storage to the set top box or the second user device (Para. 0218). The reference is unclear with respect to an emergency notification. 
In similar field of endeavor, Hamada et al teaches an emergency notification within stored content (Abstract, Para. 0132-133). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user to take precaution by alerting on display device in case of an emergency. 
Claim 2 is rejected wherein transcoding the stored content to correspond with decoding capabilities of the set top box or the second user device (Danovitz: Para. 0065, 0169).  
Claim 3 is rejected wherein modifying a digital rights management (DRM) scheme of the stored content to correspond with access capabilities of the set top box or the second user device (Danovitz: Para. 0044, 0169, 0218).  
Claim 4 is rejected wherein delivering one or more advertisement content with the stored content to the set top box or the second user device (Danovitz: Para. 0044, 0223).  
Claim 5 is rejected wherein conditioning the stored content (Danovitz: Para. 0065, 0169).  
Claim 6 is rejected wherein conditioning the stored content includes adding captions to the stored content (Danovitz: Para. 0223).  
Claim 7 is rejected wherein conditioning the stored content includes adding metadata to the stored content (Danovitz: Para. 0223).  
Claim 8 is rejected wherein conditioning the stored content includes transcoding the stored content to correspond with decoding capabilities of the set top box or the second user device (Danovitz: Para. 0065, 0169).  
Regarding claim 15, Danovitz and Hamada, the combination teaches delivering an emergency notification includes delivering the emergency notification with the stored content to the set top box or the second user device, as discussed above. The reference is unclear with respect to based on geolocation of the set top box or the second user device. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing geolocation of the set top box or the second user device before the effectively filing date of the claimed invention for the common knowledge purpose of allowing only impacted user(s) to take precaution by alerting on display device in case of an emergency.
Regarding claim 16, Danovitz and Hamada, the combination teaches delivering an emergency notification includes delivering the emergency notification embedded with the stored content to the set top box or the second user device (Danovitz: Figure 9; Para. 218 and Hamada: Figures 7-8; Para. 0132-133).  
Regarding claim 17, Danovitz and Hamada, the combination teaches delivering an emergency notification includes delivering an Emergency Alert System (EAS) message with the stored content to the set top box or the second user device. The reference is unclear with respect to based on geolocation of the set top box or the second user device. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing geolocation of the set top box or the second user device before the effectively filing date of the claimed invention for the common knowledge purpose of allowing only impacted user(s) to take precaution by alerting on display device in case of an emergency.
Regarding claim 18, Danovitz et al teaches receiving a request for playback of the stored content includes receiving the request for playback via a user interface associated with the nDVR (Para. 0075, 0220).  
Regarding claim 19, Danovitz et al teaches the second user device is different from the first user device (Para. 0065).

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al, in view of Hamada et al, further in view of Sull et al (US PG Pub No. 2007/0033292).
Regarding claim 9, Danovitz and Hamada, the combination teaches providing a user interface to at least one of the first user device, the set top box, or the second user device; receiving input from the user interface (Para. 0140). The combination is unclear with respect to conditioning the stored content based on the received input.  
In similar field of endeavor, Sull et al teaches conditioning the stored content based on the received input (Figures 10, 13-14; Para.0202, 0206). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of adding information to content to facilitate faster retrieval. 
Regarding claim 10, Danovitz, Hamada and Sull, the combination teaches receiving input from the user interface includes receiving one or more captions from the user interface, and wherein conditioning the stored content based on the received input includes adding the received one or more captions to the stored content (Sull: Figures 10, 13-14; Para.0202, 0206).  
Regarding claim 11, Danovitz, Hamada and Sull, the combination teaches receiving input from the user interface includes receiving metadata from the user interface, and wherein conditioning the stored content based on the received input includes adding the received metadata to the stored content (Sull: Figures 10, 13-14; Para.0202, 0206).  
Regarding claim 12, Danovitz, Hamada and Sull, the combination teaches receiving input from the user interface includes receiving one or more editing commands from the user interface, and wherein conditioning the stored content based on the received input includes editing the stored content based on the received one or more editing commands (Sull: Figures 10, 13-14; Para.0202, 0206).  
Claim 13 is rejected wherein creating a copy of the stored content, and wherein the conditioning is performed on the copy of the stored content (Danovitz: Para. 0169, 0206-207).  
Claim 14 is rejected wherein the conditioned copy of the stored content is delivered to the set top box or the second user device in response to receiving the request for playback (Danovitz: Para. 0216).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423